DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-6, 9, 12-13 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozmarynowski 2014/0166631 in view of Wallner 4,861,963 (submitted by applicants).
Relative to independent claims 1 and 12 Rozmarynowski teaches a cutting or welding torch 46, one or more status indicators 32, figure 2, control circuitry 10 configured to and coupled to the status indicators prior to or carrying out the processing to control the activation of the status indicators during cutting or welding. The claims define activation or deactivation of the indicators. It is common to indicate 
Relative to claims 2, 3 and 18 the trigger switch and the switches in the control circuitry set forth above teach welding processing when the trigger switch is depressed. 
Relative to claims 4 and 19 use of urging towards a non-working position of the switch is set forth, noting the switch is open when not being depressed and noting that the switch assumes an open position when not depressed. 
Relative to claim 5 the switch is located in the torch body, see switch 30 in Rozmarynowski. 
Relative to claims 6 and 20 use of a activation of the indicator upon the termination of the welding, it is considered conventional, obvious, routine and well within the realm of the artisan to indicate when a processing operation is terminated, see ovens or welding techniques. 
Relative to claim 13 use of prior processing during starting of the process  is set forth above in Rozmarynowski. 





Allowable Subject Matter
Claims 7, 8, 10, 11, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kadlee et al 2014/0166629 is cited of interest for displaying identification of components in a torch.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp	









/MARK H PASCHALL/Primary Examiner, Art Unit 3761